Citation Nr: 0509656	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left ankle osteochondroma with atrophy of the 
left leg and scars, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for left hip arthritis 
as secondary to the service-connected left ankle disability.

4.  Entitlement to service connection for left knee arthritis 
with possible meniscal tears as secondary to the service-
connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952, and from August 1958 to August 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

At a November 2004 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran noted that he had 
with him additional medical treatment records from the VA 
Medical Center (VAMC) at Madison, Wisconsin.  He indicated 
that the records covered the preceding year or so, and that 
he had at home some other treatment records from the VAMC at 
Hines, Illinois.  While it is evident that the veteran 
intended to have them included in the record, they were 
apparently not thereafter forwarded to the Board.  The Board 
must therefore remand so that these known records can be 
included in the record and, absent a waiver from the veteran, 
be considered by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction). 

When the veteran testified in November 2004, he also reported 
that he had been seen in a VA orthopedic clinic for his ankle 
about a month prior to the hearing and that he was scheduled 
for another evaluation on November 30, 2004.  Records of 
these evaluations should also be sought.

The Board notes that the veteran's claim for entitlement to 
service connection for hearing loss was previously denied in 
a rating decision dated in March 1980.  That decision was not 
timely appealed, and so it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  If a claim of entitlement to 
service connection has been previously denied and that 
decision is now final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  On 
remand, the RO must consider the issue of whether new and 
material evidence has been submitted before it considers the 
underlying claim of service connection.  The veteran should 
be informed of the provisions of 38 C.F.R. § 3.156 (2001).  

Finally, the veteran was afforded a VA orthopedic 
examination, given in October 2001.  The Board notes, 
however, that the examiner gave no medical opinion as to 
whether the veteran's claims for service connection for left 
hip and left knee disabilities are related to his service-
connected left ankle disability.  The Board will remand for 
another orthopedic examination and medical opinion.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit all 
pertinent information or evidence 
that he may have in his possession.  
If the evidence consists solely of 
medical records from VA facilities, 
the veteran should be asked to 
identify those records, and the RO 
may alternatively obtain copies 
directly using VA resources.  
Specifically, the veteran has 
identified records from VAMC Hines, 
which the record shows would be from 
September 1996 and earlier, and more 
recent records from VAMC Madison, 
Wisconsin, which the record shows 
will be dated after November 9, 
2001.  The RO should obtain and 
associate with the record any 
records or other evidence which has 
not been secured previously.  This 
should include reports of evaluation 
conducted at a VA orthopedic clinic 
in about October 2004 and on 
November 30, 2004.

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and etiology of any left 
knee and left hip disorder.  For 
each diagnosis, a medical opinion 
should be provided as to the medical 
probabilities that it has been 
caused or made worse by the 
veteran's service-connected left 
ankle disability.  (The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review in 
connection with the examination.)

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  The RO should 
take into account the requirement 
for new and material evidence 
regarding the veteran's hearing loss 
claim.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to the 
requirements of 38 C.F.R. § 3.156 
(2001).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

